              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
           CRIMINAL CASE NO. 3:01-cr-00210-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                         ORDER
                                )
BOBBY LEON JOHNSON,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Application of

Section 603 of the First Step Act (2018)” [Doc. 239], which the Court

construes as a motion for compassionate release, and the Government’s

Motion to Seal [Doc. 245]. The Government opposes the Defendant’s motion

for compassionate release. [Doc. 243].

I.    BACKGROUND

      In November 2002, the Defendant Bobby Leon Johnson pled guilty to

various conspiracy, armed bank robbery, and firearm offenses. [Doc. 116].

In November 2003, the Court1 sentenced him to a total term of 300 months



1The Honorable Lacy H. Thornburg, United States District Judge, presiding. Upon Judge
Thornburg’s retirement in 2009, this matter was reassigned to the undersigned.




       Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 1 of 13
of imprisonment. [Doc. 160]. The Defendant is currently housed at USP

McCreary, and his projected release date is October 23, 2023.2

         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc.

239].         Specifically, the Defendant argues that his underlying health

conditions place him at a higher risk for severe illness from COVID-19, and

that his particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction. [Id.]. The Court

ordered the Government to respond to the Defendant’s motion. [Text-Only

Order entered Dec. 4, 2020]. The Government has filed its response. [Doc.

243]. This matter is ripe for disposition.

II.      DISCUSSION

         A.      Motion for Compassionate Release

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to



2   See https://www.bop.gov/inmateloc/ (last visited Jan. 20, 2021).


                                              2



          Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 2 of 13
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must

also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.

      Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions.   See U.S.S.G. § 1B1.13.       As is relevant here, the

application note to § 1B1.13 specifies the types of medical conditions that

qualify as “extraordinary and compelling reasons.” First, that standard is met

if the defendant is “suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ


                                      3



       Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 3 of 13
disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

Second, the standard is met if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process,

            that substantially diminishes the ability of the
            defendant to provide self-care within the environment
            of a correctional facility and from which he or she is
            not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). This policy statement, however, was

adopted before the First Step Act, and the Sentencing Commission has not

updated the policy statement to account for the fact that defendants are now

permitted to file their own motions for compassionate release. In light of

these circumstances, the Fourth Circuit Court of Appeals has held that §

1B1.13 is no longer an “applicable” policy statement that constrains the

discretion of the district courts in finding that “extraordinary and compelling

reasons” exists to warrant a reduction in sentence. See United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“By its plain terms, . . . § 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A)”). Thus, this


                                      4



       Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 4 of 13
Court is “empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.” Id. at 284 (quoting United

States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, the Court

recognized, that the policy statement “remains helpful guidance even when

motions are filed by defendants.” Id. at 282 n.7.

      Here, the Defendant contends that he suffers from “uncontrolled

hypertension” and that this condition, coupled with the presence and

increasing threat of COVID-19, constitute “extraordinary and compelling

reasons” for an immediate sentence reduction to time served. According to

his BOP medical records, however, the Defendant’s hypertension is well-

controlled and does not present any impediment to his ability to provide self-

care in the institution.3 As for the risk posed to the Defendant by the COVID-

19 pandemic, the Court notes that the Federal Bureau of Prisons (“BOP”)

has taken significant measures to protect the health of its inmates. Since

2012, the BOP has had a Pandemic Influenza Plan in place, which

establishes a multi-phase framework for BOP facilities to implement in the


3 Although the Defendant does not raise it in his motion, the Government points out that
the BOP medical records also indicate that the Defendant suffers from mild chronic kidney
disease. [Doc. 243 at 13]. These records indicate that this condition is well-controlled
and being treated by BOP medical personnel. [See Doc. 244: BOP Medical Records at
4, 54].


                                           5



        Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 5 of 13
event of a viral outbreak.4 The plan addresses social distancing, hygienic

and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

      Consistent with that plan, BOP began planning for potential

coronavirus transmissions in January. At that time, the agency established

a working group to develop policies in consultation with subject matter

experts in the Centers for Disease Control (“CDC”), including by reviewing

guidance from the World Health Organization (“WHO”). On March 13, 2020,

BOP began to modify its operations, in accordance with its COVID-19 Action

Plan (“Action Plan”), to minimize the risk of COVID-19 transmission into and

inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.5

      The BOP’s operations are presently governed by Phase Seven of the

Action Plan. The current modified operations plan requires that all inmates

in every BOP institution be secured in their assigned cells/quarters in order

to stop any spread of the disease. Only limited group gathering is allowed,


4 BOP Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance and
Infection Control (Oct. 2012), available at https://www.bop.gov/resources/pdfs/pan_flu_
module_1.pdf.

5
 See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                           6



        Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 6 of 13
with attention to social distancing to the extent possible, to facilitate

commissary, laundry, showers, telephone, and computer access. Further,

BOP has severely limited the movement of inmates and detainees among its

facilities. Though there will be exceptions for medical treatment and similar

exigencies, this step as well will limit transmissions of the disease. Likewise,

all official staff travel has been cancelled, as has most staff training. All staff

and inmates have been and will continue to be issued face masks and

strongly encouraged to wear an appropriate face covering when in public

areas when social distancing cannot be achieved.

      Every newly admitted inmate is screened for COVID-19 exposure risk

factors and symptoms. Asymptomatic inmates with risk of exposure are

placed in quarantine for a minimum of 14 days or until cleared by medical

staff. Symptomatic inmates are placed in isolation until they test negative for

COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission,

all facility staff are screened for symptoms. Staff registering a temperature of

100.4 degrees Fahrenheit or higher are barred from the facility on that basis

alone. A staff member with a stuffy or runny nose can be placed on leave by

a medical officer.


                                        7



       Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 7 of 13
      Contractor access to BOP facilities is restricted to only those

performing essential services (e.g. medical or mental health care, religious,

etc.) or those who perform necessary maintenance on essential systems. All

volunteer visits are suspended absent authorization by the Deputy Director

of BOP. Any contractor or volunteer who requires access will be screened

for symptoms and risk factors. Social and legal visits were stopped as of

March 13, and remain suspended at this time, to limit the number of people

entering the facility and interacting with inmates. In order to ensure that

familial relationships are maintained throughout this disruption, BOP has

increased detainees’ telephone allowance to 500 minutes per month. Tours

of facilities are also suspended. Legal visits will be permitted on a case-by-

case basis after the attorney has been screened for infection in accordance

with the screening protocols for prison staff. Further details and updates of

BOP’s modified operations are available to the public on the BOP website at

a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

      In addition, in an effort to relieve the strain on BOP facilities and assist

inmates who are most vulnerable to the disease and pose the least threat to

the community, BOP is exercising greater authority to designate inmates for

home confinement. On March 26, 2020, the Attorney General directed the


                                        8



       Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 8 of 13
Director of BOP, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place

prisoners in home confinement. That authority includes the ability to place

an inmate in home confinement during the last six months or 10% of a

sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to

home confinement those elderly and terminally ill inmates specified in 34

U.S.C. § 60541(g). Congress has also acted to enhance BOP’s flexibility to

respond to the pandemic. Under the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), enacted on March 27, 2020, BOP may “lengthen

the maximum amount of time for which the Director is authorized to place a

prisoner in home confinement” if the Attorney General finds that emergency

conditions will materially affect the functioning of BOP. Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note).

On April 3, 2020, the Attorney General gave the Director of BOP the authority

to exercise this discretion, beginning at the facilities that thus far have seen

the greatest incidence of coronavirus transmission. Since March 26, 2020,

BOP has transferred 20,480 inmates to home confinement.6




6   See https://www.bop.gov/coronavirus/ (last visited Jan. 20, 2021).

                                              9



          Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 9 of 13
      Taken together, all these measures are designed to mitigate sharply

the risks of COVID-19 transmission in BOP institutions while allowing BOP

to continue to fulfill its mandate of incarcerating those persons sentenced or

detained based on judicial orders. Given the BOP’s efforts, the fact that the

Defendant faces a potential risk of contracting the virus while incarcerated,

without more, is not sufficient to justify the relief he requests. United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.”).

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as

“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).


                                       10



       Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 10 of 13
      Here, the Defendant’s offenses of conviction were very serious. The

Defendant and his co-defendants engaged in a series of violent armed

robberies that resulted in numerous injuries and a total financial loss in

excess of $1.3 million.     [See Doc. 217: PSR at 5-8 ¶¶ 12-20, 26].

Additionally, the Defendant has an extensive criminal history, including

convictions for breaking and entering, larceny, drug possession, carrying a

concealed weapon, and assault on a female. [Id. at 20-24 ¶¶ 156-68]. At

the time that the robberies were committed, the Defendant was on

unsupervised probation for resisting a public officer and larceny. [Id. at 24 ¶

171]. Further, while the Defendant has been incarcerated, he has committed

a number of disciplinary infractions, including fighting with another person,

assault, refusing to obey orders, and refusing work/program assignments.

[See Doc. 242-1: BOP Disciplinary Record].

      For all these reasons, the Court concludes that the need for the

sentence to reflect the true extent and seriousness of the defendant’s

offense, to promote respect for the law, to provide just punishment, to afford

adequate deterrence, and to protect the public from the defendant’s further

crimes militate against a sentence reduction in this case.




                                      11



      Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 11 of 13
     In sum, the Court finds that there are no “extraordinary and compelling

reasons” for the Defendant’s release and that analysis of the relevant §

3553(a) factors continue to weigh in favor of his continued incarceration.

Accordingly, the Defendant’s motion for compassionate release is denied.

     B.       Motion to Seal

     The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 244] filed in support of its Response.

For grounds, counsel states that the medical records contain highly personal

and confidential material concerning the Defendant’s medical conditions.

[Doc. 245].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

January 22, 2021, and such motion has been accessible to the public


                                    12



      Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 12 of 13
through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Application of

Section 603 of the First Step Act (2018)” [Doc. 239], which the Court

construes as a motion for compassionate release, is DENIED.

      IT IS FURTHER ORDERED that the Government’s Motion to Seal

Exhibit [Doc. 245] is GRANTED, and the medical records submitted in

support of the Government’s Response [Doc. 244] shall be filed under seal

and shall remain under seal until further Order of the Court.
                                 Signed: January 25, 2021
      IT IS SO ORDERED.




                                       13



      Case 3:01-cr-00210-MR Document 246 Filed 01/25/21 Page 13 of 13
